DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriizumi et al. (CA3038238A1).
	With respect to claim 1, Moriizumi et al. disclose an instrument panel (10) comprising: a base material portion (20); and a deployment portion (30) which is surrounded by the base material portion (Fig 1), faces an air bag ([0025]), and includes a tear line (31), wherein the deployment portion has formed therein a slit structure including a plurality of slits (32) that are arranged so as to surround the tear line (Fig 1).
	With respect to claim 2, wherein the plurality of slits each extend along an outer peripheral direction of the deployment portion (Fig 1).
	With respect to claim 3, wherein the slit structure is provided so as to make one round of the tear line (Fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriizumi et al.
	With respect to claim 4, Moriizumi et al. disclose the claimed invention discussed above but do not specifically disclose wherein the slit structure includes a plurality of slit groups whose sizes differ from each other, the plurality of slit groups are each formed in a manner that at least two of the slits make one round of the tear line, and of adjacent ones of the slit groups, the slit group, which is larger, surrounds the slit group (36), which is smaller. Moriizumi et al. however, do disclose that the slit structure can comprise a plurality of parallel rows of slit groups [0036] and that the slits may comprise different sectional shapes, wherein the slit of one of the slit groups, of the adjacent ones of the slit groups, partially faces the slit of another of the slit groups, of the adjacent ones of the slit groups, in a direction orthogonal to an outer peripheral direction of the deployment portion (parallel rows of slit groups).  Therefore, it would have been obvious to one having ordinary skill in the art before the .

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriizumi et al. in view of Ohno et al. (USPub 2018/0037188).
	With respect to claim 6, Moriizumi et al. disclose the claimed invention discussed above but do not disclose wherein the deployment portion has lower rigidity than the base material portion.  Moriizumi et al. disclose that the deployment portion has a greater thermal shrinkage factor than the base material but does not specifically disclose that it has a lower rigidity. However, it would have been obvious to one having ordinary skill in the art to modify the invention such that the door that has a greater thermal shrinkage factor than the surrounding base layer also has a lower rigidity, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
With respect to claims 6 and 7, Moriizumi et al. disclose the claimed invention as discussed above but do not disclose wherein the instrument panel further comprises a holding portion projecting from an inner surface of the base material portion to an outer side of the air bag, and configured to hold a housing that houses the air bag, and the holding portion and the base material portion are one body. It was also old and well known in the art to form deployment doors less rigid than the surrounding base material in order to promote rupturing during airbag deployment. Ohno et al. disclose a holding portion (20) projecting from an inner surface of the base material portion to an outer side of the air bag, and configured to hold a housing (26A) that houses the air bag, and the holding portion and the base material portion are one body (Fig 1). Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Moriizumi et al. in view of the teachings of Ohno et al. to have holding portions in order to provide a secure anchoring between the airbag module and the instrument panel.
With respect to claim 7, Moriizumi et al. disclose the apparatus as discussed above as well as the method of molding the base material portion and the deployment portion as one body [0072].	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        1/14/2022